Memorandum: Petitioner commenced this proceeding to remove respondents from public office pursuant to Public Officers Law § 36. Inasmuch as respondents no longer hold public office, the proceeding is moot (see Matter of Copp v Lankford, 283 AD2d 980 [2001]; Matter of McCoach v Maine, 247 AD2d 784 [1998]; Matter of DeFalco v Doetsch, 208 AD2d 1047, 1048 [1994]). In any event, we note that, based on the findings of fact made by the Referee appointed by this Court, there would be insufficient grounds upon which to remove either respondent from office pursuant to Public Officers Law § 36, which requires evidence of “self-dealing, corrupt activities, conflict of interest, moral turpitude, intentional wrongdoing or violation of a public trust” (Matter of Jones v Filkins, 238 AD2d 954 [1997] [internal quotation marks omitted]; see also Matter of Morin v Gallagher, 221 AD2d 765 [1995]). Present — Centra, J.E, Fahey, Garni and Lindley, JJ.